Case 2:20-cv-02048-JMA-ARL Document 1 Filed 05/05/20 Page 1 of 16 PageID #: 1



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF NEW YORK


 MICHELLE PINKNEY, on behalf of herself
 and all others similarly situated,
                                                    Civil Action No.:
                          Plaintiff,

        v.
                                                    CLASS ACTION COMPLAINT
                                                    AND DEMAND FOR JURY
 THE STATE UNIVERSITY OF NEW YORK
                                                    TRIAL
 and THE STATE UNIVERSITY OF NEW
 YORK AT ALBANY,

                           Defendants.


       Plaintiff Michelle Pinkney (“Plaintiff”) brings this action on behalf of herself and all

others similarly situated against Defendants The State University of New York (“SUNY Corp.”)

and The State University of New York at Albany (“SUNY Albany”) (collectively,

“Defendants”). Plaintiff makes the following allegations pursuant to the investigation of her

counsel and based upon information and belief, except as to the allegations specifically

pertaining to herself, which are based on personal knowledge.

         NATURE OF THE ACTION AND FACTS COMMON TO ALL CLAIMS

       1.      This is a class action lawsuit on behalf of all people who paid tuition and fees for

the Spring 2020 academic semester at schools operated by Defendant SUNY Corp. (the “SUNY

Schools”), and who, because of Defendants’ response to the Novel Coronavirus Disease 2019

(“COVID-19”) pandemic, lost the benefit of the education for which they paid, and/or the

services or which their fees were paid, without having their tuition and fees refunded to them.

       2.      The SUNY Schools are a system of public institutions of higher education in New

York run and administered by Defendant SUNY Corp. It is the largest comprehensive system of

universities, colleges, and community colleges in the United States, with a total enrollment of
Case 2:20-cv-02048-JMA-ARL Document 1 Filed 05/05/20 Page 2 of 16 PageID #: 2



424,051 students spanning 64 campuses across the state. Pursuant to New York Education Law

§ 352, the SUNY Schools consist of the following:

       The state university shall consist of the four university centers at Albany,
       Binghamton, Buffalo and Stony Brook, the designated colleges of arts and
       sciences at Brockport, Buffalo, Cortland, Fredonia, Geneseo, New Paltz, Old
       Westbury, Oneonta, Oswego, Plattsburgh, Potsdam and Purchase, empire state
       college, the agricultural and technical colleges at Alfred, Canton, Cobleskill,
       Delhi, Farmingdale and Morrisville, downstate medical center, upstate medical
       center, the college of optometry, the college of environmental science and
       forestry, maritime college, the college of technology at Utica/Rome, the statutory
       or contract colleges at Cornell university and Alfred university, and such
       additional universities, colleges and other institutions, facilities and research
       centers as have been or hereafter may be acquired, established, operated or
       contracted to be operated for the state by the state university trustees.1

       3.      SUNY Albany enrolls approximately 18,000 students, the third-largest student

population of the SUNY Schools.

       4.      The SUNY Schools offer both in-person and online undergraduate and graduate

degree programs.

       5.      On March 11, 2020, Governor Andrew Cuomo announced that beginning March

12, 2020, all SUNY Schools would be suspended for a week to prepare for the transition to

online learning. Beginning on March 19, 2020, all SUNY Schools would hold classes online for

the remainder of the semester due to the global COVID-19 pandemic, and students would be

required to leave campus by March 12, 2020.

       6.      No SUNY School has held in-person classes since March 12, 2020. Classes that

have continued have only been offered in an online format, with no in-person instruction.

       7.      As a result of the closure of Defendants’ facilities, Defendants have not delivered

the educational services, facilities, access and/or opportunities that Plaintiff and the putative class



1
 A complete list of SUNY Schools can also be found here: https://www.suny.edu/attend/visit-
us/complete-campus-list/.

                                                  2
Case 2:20-cv-02048-JMA-ARL Document 1 Filed 05/05/20 Page 3 of 16 PageID #: 3



contracted and paid for. The online learning options being offered to students of SUNY Schools

are subpar in practically every aspect, from the lack of facilities, materials, and access to faculty.

Students have been deprived of the opportunity for collaborative learning and in-person

dialogue, feedback, and critique. The remote learning options are in no way the equivalent of the

in-person education that Plaintiff and the putative class members contracted and paid for.

       8.      Plaintiff and the putative class are therefore entitled to a refund of tuition and fees

for in-person educational services, facilities, access and/or opportunities that Defendants have

not provided. Even if Defendants claims they did not have a choice in cancelling in-person

classes, they nevertheless have improperly retained funds for services they are not providing.

       9.      Plaintiff seeks, for herself and Class members, Defendants’ disgorgement of the

pro-rated portion of tuition and fees, proportionate to the amount of time that remained in the

Spring Semester 2020 when classes moved online, and campus services ceased being provided.

Plaintiff seeks a return of these amounts on behalf of herself and the Class as defined below.

                                             PARTIES

       10.     Plaintiff Michelle Pinkney is a citizen of New York who resides in Bellport, New

York. Ms. Pinkney’s son is an undergraduate student at SUNY Albany pursuing a Bachelor’s

Degree in human biology. Ms. Pinkney’s son’s major requires intensive lab work, which is only

possible through in-class instruction. Ms. Pinkney paid approximately $3,535 in tuition to

Defendants SUNY Corp. and SUNY Albany for the Spring Semester 2020. Ms. Pinkney was

forced to take out a loan in order to pay these expenses. Ms. Pinkney has not been provided a

refund of any tuition monies paid, despite the fact that in-person classes have not been held since

March 12, 2020. Ms. Pinkney also paid fees to Defendants SUNY Corp. and SUNY Albany,

including (i) a $696.50 comprehensive service fee, (ii) a $307.50 intercollegiate athletics fee, (iii)




                                                  3
Case 2:20-cv-02048-JMA-ARL Document 1 Filed 05/05/20 Page 4 of 16 PageID #: 4



a $262.50 academic excellence fee, (iv) a $104 recreation and campus life fee, (v) a $110 student

activity fee, (vi) a $45 additional biology fee, and (vii) a $30 student-alumni partnership fee. Ms.

Pinkney has not been provided a refund of these fees yet, despite the fact that all students were

required to leave campus by March 12, 2020.

       11.     Defendant The State University of New York is a corporation created by New

York Education Law § 352. Defendant SUNY Corp. operates the SUNY Schools and is

responsible for, among other things: (i) providing for higher education supported in whole or in

part with state moneys, (ii) the care, custody, control and management of the lands, grounds,

buildings, facilities and equipment used for SUNY Schools, and (iii) the implementation of

statutorily mandated rules for charging tuition to SUNY Schools students. SUNY Corp.’s

principal place of business is at State University Plaza, Albany, New York 12246.

       12.     Defendant The State University of New York at Albany is a public university

located at 1400 Washington Avenue, Albany, New York 12222. SUNY Albany is a SUNY

School operated by Defendant SUNY Corp.

                                JURISDICTION AND VENUE

       13.     The Court has jurisdiction over this action pursuant to 28 U.S.C. § 1332(d)(2)(A),

as modified by the Class Action Fairness Act of 2005, because at least one member of the Class,

as defined below, is a citizen of a different state than Defendant, there are more than 100

members of the Class, and the aggregate amount in controversy exceeds $5,000,000 exclusive of

interest and costs.

       14.     This Court has personal jurisdiction over Defendants because Defendants

maintain their principal place of business in New York.

       15.     Venue is proper in this Court pursuant to 28 U.S.C. § 1391 because a substantial




                                                 4
Case 2:20-cv-02048-JMA-ARL Document 1 Filed 05/05/20 Page 5 of 16 PageID #: 5



portion of the acts complained of occurred in this District.

                                  FACTUAL ALLEGATIONS

Plaintiff And Class Members Paid Tuition And Fees For Spring Semester 2020

          16.   Plaintiff and Class members are individuals who paid the cost of tuition and other

mandatory fees for the Spring 2020 Semester at SUNY Schools.

          17.   Spring Semester 2020 classes at SUNY schools begin in or about late January

2020 and end in or about mid-May 2020. At SUNY Albany, Spring Semester 2020 classes

began on or about January 22, 2020, and final exams for the semester are scheduled to end on or

around May 13, 2020.

          18.   Plaintiff and Class members paid the cost of tuition for the Spring Semester 2020.

They also paid other mandatory fees associated with the Spring Semester 2020.

          19.   Approximate undergraduate tuition costs at SUNY Schools for the Spring

Semester 2020 are $3,535 for New York residents, and, on average, $8,490 for out-of-state

residents.2 Undergraduate out-of-state residents attending SUNY Albany and SUNY

Binghamton in-person paid $12,330 in tuition costs for Spring Semester 2020.3 Undergraduate

out-of-state residents attending SUNY Buffalo and SUNY Stony Brook in-person paid $12,370

in tuition costs for Spring Semester 2020.4

          20.   Fees paid by or on behalf of SUNY students vary based on school. By way of

example, undergraduate students at SUNY Albany for Spring Semester 2020 paid mandatory


2
  SUNY CORP., COSTS AND FINANCIAL AID 2019-2020 at 3,
https://www.suny.edu/media/suny/content-assets/documents/financial-aid/suny-financial-aid.pdf
(last accessed May 4, 2020).
3
    Id.
4
    Id.



                                                 5
Case 2:20-cv-02048-JMA-ARL Document 1 Filed 05/05/20 Page 6 of 16 PageID #: 6



fees including but not limited to a comprehensive service fee of $696.50 and an intercollegiate

athletics fee of $307.50.

        21.    The tuition and fees described in the paragraphs above are provided by way of

example; total damage amounts – which may include other fees that are not listed herein but that

were not refunded – will be proven at trial.

In Response To COVID-19, All SUNY School Campuses Were Closed And All In-Person
Classes Were Cancelled

        22.    On March 11, 2020, Governor Andrew Cuomo announced that beginning March

12, 2020, all SUNY Schools would be suspended for a week to prepare for the transition to

online learning. Beginning on March 19, 2020, all SUNY Schools would hold classes online for

the remainder of the semester due to the global COVID-19 pandemic, and students would be sent

home.

        23.    Since March 12, 2020, no SUNY school has held any in-person classes. Classes

that have continued have only been offered in an online format, with no in-person instruction.

Even classes for students with concentrations in areas where in-person instruction is especially

crucial (such as music, theatre, and the sciences) have only had access to minimum online

education options.

        24.    As a result of the closure of Defendants’ facilities, Defendants have not delivered

the educational services, facilities, access and/or opportunities that Plaintiff and the putative class

contracted and paid for. Plaintiff and the putative class are therefore entitled to a refund of all

tuition and fees for services, facilities, access and/or opportunities that Defendants have not

provided. Even if Defendants claims they did not have a choice in cancelling in-person classes,

they nevertheless have improperly retained funds for services they are not providing.

        25.    Plaintiff and members of the Class did not choose to attend an online institution of


                                                  6
Case 2:20-cv-02048-JMA-ARL Document 1 Filed 05/05/20 Page 7 of 16 PageID #: 7



higher learning, but instead chose to attend Defendants’ institution and enroll on an in-person

basis.

         26.   Defendants market the SUNY Schools on-campus experience as a benefit of

enrollment on the websites of SUNY Schools, such as that of SUNY Albany:




         27.   The online learning options being offered to SUNY Schools students are subpar in

practically every aspect and a shadow of what they once were, from the lack of facilities,

materials, and access to faculty. Students have been deprived of the opportunity for

collaborative learning and in-person dialogue, feedback, and critique.

         28.   The remote learning options are in no way the equivalent of the in-person

education putative class members contracted and paid for. The remote education being provided

is not even remotely worth the amount charged class members for Spring Semester 2020 tuition.

The tuition and fees for in-person instruction at SUNY Schools are higher than tuition and fees

for other online institutions because such costs cover not just the academic instruction, but

encompass an entirely different experience which includes but is not limited to:



                                                 7
Case 2:20-cv-02048-JMA-ARL Document 1 Filed 05/05/20 Page 8 of 16 PageID #: 8



                   •   Face to face interaction with professors, mentors, and peers;

                   •   Access to facilities such as libraries, laboratories, computer labs, and
                       study room;

                   •   Student governance and student unions;

                   •   Extra-curricular activities, groups, intramural sports, etc.;

                   •   Student art, cultures, and other activities;

                   •   Social development and independence;

                   •   Hands on learning and experimentation;

                   •   Networking and mentorship opportunities.

       29.     Defendants herself recognize that in-person learning is more valuable than online

learning. For instance, undergraduate out-of-state residents attending SUNY Albany,5 SUNY

Stone Brook,6 SUNY Buffalo,7 and SUNY Binghamton8 online paid $4,240 for Spring Semester

2020, around one-third of what these SUNY Schools charge out-of-state residents for in-person

classes.

       30.     Through this lawsuit Plaintiff seeks, for herself and Class members, Defendants’

disgorgement of the pro-rated portion of tuition and fees, proportionate to the amount of time

that remained in the Spring Semester 2020 when classes moved online, and campus services

5
 SUNY ALBANY, 2019-2020 TUITION AND COSTS,
https://www.albany.edu/studentaccounts/tuition.php last accessed May 4, 2020).
6
 SUNY STONY BROOK, SPRING 2020 TUITION AND FEE BILLING RATES,
https://www.stonybrook.edu/commcms/bursar/tuition/_documents/1204/Spring%202020%20OO
S.pdf (last accessed May 4, 2020).
7
 SUNY BUFFALO, SPRING 2020 TUITION AND FEES,
http://www.buffalo.edu/studentaccounts/tuition-and-fees/spring.non-resident-online.html last
accessed May 4, 2020).
8
  SUNY BINGHAMTON, SPRING TUITION, https://www.binghamton.edu/student-accounts/tuition-
fees/tuition-semester/spring.html last accessed May 4, 2020).

                                                 8
Case 2:20-cv-02048-JMA-ARL Document 1 Filed 05/05/20 Page 9 of 16 PageID #: 9



ceased being provided. Plaintiff seeks return of these amounts on behalf of herself and the Class

as defined below.

                                    CLASS ALLEGATIONS

       31.     Plaintiff seeks to represent a class defined as all people who paid SUNY Schools

Spring Semester 2020 tuition and/or fees for in-person educational services that SUNY Schools

failed to provide, and whose tuition and fees have not been refunded (the “Class”). Specifically

excluded from the Class are Defendants, Defendants’ officers, directors, agents, trustees, parents,

children, corporations, trusts, representatives, employees, principals, servants, partners, joint

ventures, or entities controlled by Defendants, and their heirs, successors, assigns, or other

persons or entities related to or affiliated with Defendants and/or Defendants’ officers and/or

directors, the judge assigned to this action, and any member of the judge’s immediate family.

       32.     Subject to additional information obtained through further investigation and

discovery, the foregoing definition of the Class may be expanded or narrowed by amendment or

amended complaint.

       33.     Numerosity. The members of the Class are geographically dispersed throughout

the United States and are so numerous that individual joinder is impracticable. Upon

information and belief, Plaintiff reasonably estimates that there are hundreds of thousands of

members in the Class. Although the precise number of Class members is unknown to Plaintiff,

the true number of Class members is known by Defendants and may be determined through

discovery. Class members may be notified of the pendency of this action by mail and/or

publication through the distribution records of Defendants and third-party retailers and vendors.

       34.     Existence and predominance of common questions of law and fact. Common

questions of law and fact exist as to all members of the Class and predominate over any




                                                  9
Case 2:20-cv-02048-JMA-ARL Document 1 Filed 05/05/20 Page 10 of 16 PageID #: 10



 questions affecting only individual Class members. These common legal and factual questions

 include, but are not limited to, the following:

                (a)      whether Defendants accepted money from Class members in exchange for the
                         promise to provide services;

                (b)      whether Defendants have provided the services for which Class members
                         contracted; and

                (c)      whether Class members are entitled to a refund for that portion of the tuition
                         and fees that was contracted for services that Defendants did not provide.

                (d)      whether Defendants have unlawfully converted money from Plaintiff, the
                         Class; and

                (e)      whether Defendants are liable to Plaintiff and the Class for unjust enrichment.

          35.         Typicality. Plaintiff’s claims are typical of the claims of the other members of

 the Class in that, among other things, all Class members were similarly situated and were

 comparably injured through Defendants’ wrongful conduct as set forth herein. Further, there are

 no defenses available to Defendants that are unique to Plaintiff.

          36.         Adequacy of Representation. Plaintiff will fairly and adequately protect the

 interests of the Class. Plaintiff has retained counsel that is highly experienced in complex

 consumer class action litigation, and Plaintiff intends to vigorously prosecute this action on

 behalf of the Class. Furthermore, Plaintiff has no interests that are antagonistic to those of the

 Class.

          37.         Superiority. A class action is superior to all other available means for the fair

 and efficient adjudication of this controversy. The damages or other financial detriment suffered

 by individual Class members are relatively small compared to the burden and expense of

 individual litigation of their claims against Defendants. It would, thus, be virtually impossible

 for the Class on an individual basis, to obtain effective redress for the wrongs committed against

 them. Furthermore, even if Class members could afford such individualized litigation, the court


                                                       10
Case 2:20-cv-02048-JMA-ARL Document 1 Filed 05/05/20 Page 11 of 16 PageID #: 11



 system could not. Individualized litigation would create the danger of inconsistent or

 contradictory judgments arising from the same set of facts. Individualized litigation would also

 increase the delay and expense to all parties and the court system from the issues raised by this

 action. By contrast, the class action device provides the benefits of adjudication of these issues

 in a single proceeding, economies of scale, and comprehensive supervision by a single court, and

 presents no unusual management difficulties under the circumstances.

        38.         In the alternative, the Class may also be certified because:

              (a)      the prosecution of separate actions by individual Class members would create

                       a risk of inconsistent or varying adjudications with respect to individual Class

                       members that would establish incompatible standards of conduct for the

                       Defendants;

              (b)      the prosecution of separate actions by individual Class members would create

                       a risk of adjudications with respect to them that would, as a practical matter,

                       be dispositive of the interests of other Class members not parties to the

                       adjudications, or substantially impair or impede their ability to protect their

                       interests; and/or

              (c)      Defendants have acted or refused to act on grounds generally applicable to the

                       Class as a whole, thereby making appropriate final declaratory and/or

                       injunctive relief with respect to the members of the Class as a whole.

                                                 COUNT I
                                             Breach Of Contract
                                           (On Behalf Of The Class)

        39.         Plaintiff hereby incorporates by reference the allegations contained in all

 preceding paragraphs of this complaint.




                                                     11
Case 2:20-cv-02048-JMA-ARL Document 1 Filed 05/05/20 Page 12 of 16 PageID #: 12



        40.      Plaintiff brings this claim individually and on behalf of the members of the Class

 against Defendants.

        41.      Through the admission agreement and payment of tuition and fees, Plaintiff and

 each member of the Class entered into a binding contract with Defendants.

        42.      As part of the contract, and in exchange for the aforementioned consideration,

 Defendants promised to provide certain services, all as set forth above. Plaintiff and Class

 members fulfilled their end of the bargain when they paid monies due for Spring Semester 2020

 tuition. Tuition for Spring Semester 2020 was intended to cover in-person educational services

 from January through May 2020. In exchange for tuition monies paid, Class members were

 entitled to in-person educational services through the end of the Spring Semester.

        43.      Defendants have failed to provide the contracted for services and has otherwise

 not performed under the contract as set forth above. Defendants have retained monies paid by

 Plaintiff and the Class for their Spring Semester 2020 tuition and fees, without providing them

 the benefit of their bargain.

        44.      Plaintiff and members of the Class have suffered damage as a direct and

 proximate result of Defendants’ breach, including but not limited to being deprived of the

 education, experience, and services to which they were promised and for which they have

 already paid.

        45.      As a direct and proximate result of Defendants’ breach, Plaintiff and the Class are

 entitled to damages, to be decided by the trier of fact in this action, to include but no be limited

 to reimbursement of certain tuition, fees, and other expenses that were collected by Defendants

 for services that Defendants have failed to deliver. Defendants should return the pro-rated

 portion of any Spring Semester 2020 tuition and fees for education services not provided since




                                                  12
Case 2:20-cv-02048-JMA-ARL Document 1 Filed 05/05/20 Page 13 of 16 PageID #: 13



 SUNY Schools shut down on March 12, 2020.

        46.     Defendants’ performance under the contract is not excused due to COVID-19.

 Indeed, Defendants should have refunded the pro-rated portion of any education services not

 provided. Even if performance was excused or impossible, Defendants would nevertheless be

 required to return the funds received for services they will not provide.

                                           COUNT II
                                       Unjust Enrichment
                                     (On Behalf Of The Class)

        47.     Plaintiff hereby incorporates by reference the allegations contained in all

 preceding paragraphs of this complaint.

        48.     Plaintiff brings this claim individually and on behalf of the members of the Class

 against Defendants.

        49.     Plaintiff and members of the Class conferred a benefit on Defendants in the form

 of monies paid for Spring Semester 2020 tuition and other fees in exchange for certain service

 and promises. Tuition for Spring Semester 2020 was intended to cover in-person educational

 services from January through May 2020. In exchange for tuition monies paid, Class members

 were entitled to in-person educational services through the end of the Spring Semester.

        50.     Defendants voluntarily accepted and retained this benefit by accepting payment.

        51.     Defendants have retained this benefit, even though Defendants have failed to

 provide the education, experience, and services for which the tuition and fees were collected,

 making Defendants’ retention unjust under the circumstances. Accordingly, Defendants should

 return the pro-rated portion of any Spring Semester 2020 tuition and fees for education services

 not provided since SUNY Schools shut down on March 12, 2020.

        52.     It would be unjust and inequitable for Defendants to retain the benefit, and




                                                 13
Case 2:20-cv-02048-JMA-ARL Document 1 Filed 05/05/20 Page 14 of 16 PageID #: 14



 Defendants should be required to disgorge this unjust enrichment.

                                          COUNT III
                                          Conversion
                                    (On Behalf Of The Class)

        53.     Plaintiff hereby incorporates by reference the allegations contained in all

 preceding paragraphs of this complaint.

        54.     Plaintiff brings this claim individually and on behalf of the members of the Class

 against Defendants.

        55.     Plaintiff and members of the Class have an ownership right to the in-person

 educational services they were supposed to be provided in exchange for their Spring Semester

 2020 tuition and fee payments to Defendants.

        56.     Defendants intentionally interfered with the rights of Plaintiff and the Class when

 they moved all classes to an online format and discontinued in-person educational services for

 which tuition and fees were intended to pay.

        57.     Plaintiff and members of the Class demand the return of the pro-rated portion of

 any Spring Semester 2020 tuition and fees for education services not provided since SUNY

 Schools shut down on March 12, 2020.

        58.     Defendants’ retention of the fees paid by Plaintiff and members of the Class

 without providing the educational services for which they paid, deprived Plaintiff, Class

 members of the benefits for which the tuition and fees paid.

        59.     This interference with the services for which Plaintiff and members of the Class

 paid damaged Plaintiff and Class members in that they paid tuition and fees for services that will

 not be provided.

        60.     Plaintiff, Class members are entitled to the return of pro-rated portion of any




                                                 14
Case 2:20-cv-02048-JMA-ARL Document 1 Filed 05/05/20 Page 15 of 16 PageID #: 15



 Spring Semester 2020 tuition and fees for education services not provided since SUNY Schools

 shut down on March 12, 2020.

                                        PRAYER FOR RELIEF

         WHEREFORE, Plaintiff, individually and on behalf of all others similarly situated, seeks

 judgment against Defendants, as follows:

                 (a)     For an order certifying the Class under under Rule 23 of the Federal Rules
                         of Civil Procedure and naming Plaintiff as representatives of the Class and
                         Plaintiff’s attorneys as Class Counsel to represent the Class;

                 (b)     For an order finding in favor of Plaintiff and the Class on all counts
                         asserted herein;

                 (c)     For compensatory and punitive damages in amounts to be determined by
                         the Court and/or jury;

                 (d)     For prejudgment interest on all amounts awarded;

                 (e)     For an order of restitution and all other forms of equitable monetary relief;

                 (f)     For injunctive relief as pleaded or as the Court may deem proper; and

                 (g)     For an order awarding Plaintiff and the Class their reasonable attorneys’
                         fees and expenses and costs of suit.

                                  DEMAND FOR TRIAL BY JURY

         Pursuant to Federal Rule of Civil Procedure 38(b), Plaintiff demand a trial by jury of any

 and all issues in this action so triable of right.

 Dated: May 5, 2020                               Respectfully submitted,

                                                  BURSOR & FISHER, P.A.

                                                  By:      /s/ Joseph I. Marchese
                                                              Joseph I. Marchese

                                                  Joseph I. Marchese
                                                  888 Seventh Avenue
                                                  New York, NY 10019
                                                  Telephone: (646) 837-7150



                                                      15
Case 2:20-cv-02048-JMA-ARL Document 1 Filed 05/05/20 Page 16 of 16 PageID #: 16



                                    Facsimile: (212) 989-9163
                                    Email: jmarchese@bursor.com

                                    BURSOR & FISHER, P.A.
                                    Sarah N. Westcot (Pro hac vice app. forthcoming)
                                    2665 S. Bayshore Drive, Suite 220
                                    Miami, FL 33133
                                    Telephone: (305) 330-5512
                                    Facsimile: (305) 676-9006
                                    Email: swestcot@bursor.com

                                    Attorneys for Plaintiff




                                      16
